  Case: 1:16-cv-00298-MWM Doc #: 74 Filed: 11/13/18 Page: 1 of 4 PAGEID #: 4336                           (1 of 4)


                                            No. 18-0317

                            UNITED STATES COURT OF APPEALS                               FILED
                                                                                    Nov 13, 2018
                                 FOR THE SIXTH CIRCUIT
                                                                               DEBORAH S. HUNT, Clerk


In re: JOSEPH HARDESTY; DEREK CHIPMAN;                    )
MADELINE HICKEY,                                          )
                                                          )                  ORDER
        Petitioners.                                      )


        Before: SILER, ROGERS, and COOK, Circuit Judges.


        Plaintiffs Joseph Hardesty, Derek Chipman, and Madeline Hickey petition to appeal the

order denying class certification of their claims for unpaid overtime under Ohio’s minimum wage

law, Ohio Rev. Code § 4111.01, et seq. See Fed. R. Civ. P. 23(f). Defendants Kroger Company

and Kroger G.O. LLC oppose the petition to appeal.

        Under Rule 23(f), we have discretion to hear an appeal from the denial of class certification.

See In re Delta Air Lines, 310 F.3d 953, 959 (6th Cir. 2002). Rule 23(f) appeals are not to be

routinely accepted, and interlocutory review is not favored “in ordinary cases, which involve the

application of well-established standards to the facts of a particular case.” Id. at 959–60. We

consider the following factors in determining whether to permit the plaintiffs’ interlocutory appeal:

(1) whether the plaintiffs are likely to succeed on appeal under the deferential abuse-of-discretion

standard; (2) whether the cost of continuing the litigation for either the plaintiffs or the defendants

presents such a barrier that subsequent review is hampered; (3) whether the case presents a novel

or unsettled question of law; and (4) the procedural posture of the case before the district court.

Id. at 960.

        A district court has substantial discretion in determining whether it will certify a class. In

re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013);
  Case: 1:16-cv-00298-MWM Doc #: 74 Filed: 11/13/18 Page: 2 of 4 PAGEID #: 4337                           (2 of 4)
                                              No. 18-0317
                                                  -2-

Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 536 (6th Cir. 2012). Thus, appellate “review is

‘very limited,’ and we will reverse ‘only if a strong showing is made that the district court clearly

abused its discretion.’” Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d

460, 466 (6th Cir. 2017) (quoting Young, 693 F.3d at 536), cert. denied, 138 S. Ct. 1284 (2018).

“An abuse of discretion occurs if the district court relies on clearly erroneous findings of fact,

applies the wrong legal standard, misapplies the correct legal standard when reaching a conclusion,

or makes a clear error of judgment.” Young, 693 F.3d at 536. Given this deferential standard of

review, the plaintiffs have not shown a substantial likelihood of success on the merits.

          In addition, consideration of the other factors does not support an interlocutory appeal. The

district court certified the misclassification claims of the plaintiffs and the opt-in plaintiffs for a

collective action under the Fair Labor Standards Act (the “FLSA”). The plaintiffs may litigate

their individual state claims along with the FLSA claims and, if necessary, appeal the denial of

class certification upon the entry of a final judgment. The denial of class certification is not the

death knell of the litigation, and the posture of the action below does not favor an immediate

appeal.

          Accordingly, the petition to appeal is DENIED.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
  Case: 1:16-cv-00298-MWM Doc #: 74 Filed: 11/13/18 Page: 3 of 4 PAGEID #: 4338                (3 of 4)




                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                              100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                     CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                             Filed: November 13, 2018




Mr. Ryan Michael Martin
Jackson Lewis
201 E. Fifth Street
26th Floor
Cincinnati, OH 45202

Mr. David Kirsten Montgomery
Jackson Lewis
201 E. Fifth Street
26th Floor
Cincinnati, OH 45202

Mr. Peter Andrew Saba
Stagnaro, Saba & Patterson
7373 Beechmont Avenue
Cincinnati, OH 45230

Mr. Joshua Michael Smith
Stagnaro, Saba & Patterson
OH
2623 Erie Avenue
Cincinnati
Cincinnati, OH 45208

Ms. Sharon J. Sobers
Stagnaro, Saba & Patterson
OH
2623 Erie Avenue
Cincinnati
Cincinnati, OH 45208
  Case: 1:16-cv-00298-MWM Doc #: 74 Filed: 11/13/18 Page: 4 of 4 PAGEID #: 4339   (4 of 4)




                 Re: Case No. 18-317, In re: Joseph Hardesty, et al
                     Originating Case No. : 1:16-cv-00298

Dear Counsel,

  The Court issued the enclosed (Order/Opinion) today in this case.

                                               Sincerely yours,

                                               s/Michelle M. Davis
                                               Case Manager
                                               Direct Dial No. 513-564-7025

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
